FILE COPY


                                    M A N D A T E

TO THE 94TH DISTRICT COURT of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 3rd day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

Gulf Coast Division, Inc. and Bay                                             Appellants,
Area Healthcare Group, Ltd.,
                                           v.
Group & Pension Administrators, Inc.                                           Appellee.
CAUSE NO. 13-14-00608-CV                                   (Tr.Ct.No. 2014-DCV-3130-C)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the judgment of the trial court should be reversed and rendered in
part and remanded in part. The Court orders the judgment of the trial court REVERSED
and RENDERED IN PART and REMANDED IN PART for further proceedings
consistent with its opinion. Costs of the appeal are adjudged against appellee.

             We further order this decision certified below for observance.

                                          

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of November, 2015.




                                                Dorian E. Ramirez, CLERK